   Case: 1:18-cv-03673 Document #: 124 Filed: 05/04/21 Page 1 of 7 PageID #:1408




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 WAYNE BLAND, FELICIA SLATON-YOUNG,
 and NYISHA BELL, on behalf of themselves and
 all others similarly situated,
                                                                No. 18-cv-03673
                 Plaintiffs,

         v.                                                     Judge Andrea R. Wood

 EDWARD D. JONES & CO., L.P.,

                 Defendant.


                               PRELIMINARY APPROVAL ORDER

       Upon consideration of Plaintiffs’ Motion for Class Certification and Preliminary

Approval of Class Action Settlement and Notice (the “Motion”), and the supporting materials

filed by the Parties, including the Settlement Agreement and the exhibits attached thereto, under

Rule 23 of the Federal Rules of Civil Procedure, it is ordered that the Motion is GRANTED.

       Having reviewed the Parties’ submissions, the Court further makes the following findings

and rulings:

       I.      DEFINITIONS

       This Order incorporates by reference the definitions in the Settlement Agreement, and all

capitalized terms used herein shall have the same meanings as set forth in the Settlement

Agreement.

       II.     JURISDICTION

       This Court preliminarily finds that it has jurisdiction over the subject matter of the

litigation and personal jurisdiction over all Parties to this litigation, including all members of the

Class as defined below.
   Case: 1:18-cv-03673 Document #: 124 Filed: 05/04/21 Page 2 of 7 PageID #:1409




       III.      NO DETERMINATION OF LIABILITY

       Neither the Settlement Agreement, nor this Preliminary Approval Order, nor the fact of a

settlement are an admission or concession by Edward Jones of any liability or wrongdoing.

       IV.       CONDITIONAL CERTIFICATION OF CLASS FOR SETTLEMENT
                 PURPOSES ONLY

       The Court, pursuant to Rule 23 of the Federal Rules of Civil Procedure, conditionally

certifies, for settlement purposes only, a Settlement Class composed of:

       All African American and/or Black field-based Financial Advisors employed by
       Edward Jones as Financial Advisors in the United States who were eligible to
       serve Edward Jones clients and earn commissions at any time between May 24,
       2014 and December 31, 2020.

The Class Members allege claims for race discrimination and retaliation brought under Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”), and/or 42

U.S.C. § 1981.

       V.        APPOINTMENT OF CLASS REPRESENTATIVES AND CLASS
                 COUNSEL

       The Court preliminarily finds that Plaintiffs and their counsel are adequate

representatives of the Class and (1) appoints Wayne Bland, Felicia Slaton-Young, and Nyisha

Bell as Class Representatives, and (2) appoints the law firm of Stowell & Friedman, Ltd., and

Linda D. Friedman, Suzanne E. Bish, and George S. Robot as Class Counsel.

       VI.       EFFECT OF TERMINATION OF SETTLEMENT AGREEMENT OR
                 NON-OCCURRENCE OF THE EFFECTIVE DATE

       The conditional certification of the Class and appointment of the Class Representatives

and Class Counsel are solely for the purposes of effectuating the Settlement. If the Settlement

Agreement is terminated or not consummated for any reason, the Court fails to enter the Order

Granting Final Approval or fails to enter the Judgment, this Preliminary Order is modified,


                                                2
   Case: 1:18-cv-03673 Document #: 124 Filed: 05/04/21 Page 3 of 7 PageID #:1410




reversed, or set aside on further judicial review, or if the Effective Date does not occur for any

reason, the foregoing conditional certification of the Class and appointment of Class

Representatives and Class Counsel shall be void and this Order shall be vacated, and the Parties

to the Settlement shall be returned to the status each occupied before entry of this Order without

prejudice to any legal argument, position, or privilege that any of the Parties to the Settlement

Agreement might have asserted but for the Settlement Agreement, including, but not limited to,

filing motions for class certification and Defendant’s right to oppose such motions.

       VII.    PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENT

       A.      The Court has reviewed the terms of the proposed Settlement Agreement along

with its exhibits, including specifically the Programmatic Relief provisions and the plan of

allocation for the Settlement Fund, and the Plaintiffs’ motion in support of preliminary approval.

Based on a review of those papers and supporting materials, the Court preliminarily concludes

that the Settlement Agreement is fair, reasonable, adequate, and the result of extensive, arm’s

length negotiations between experienced counsel and Parties. Based on the Court’s review, the

Court finds that the proposed Settlement Agreement falls within the range of acceptable

settlements such that notice to the Class is appropriate.

       B.      The Settlement Agreement is therefore PRELIMINARILY APPROVED. Final

approval and entry of the Settlement Agreement is subject to the hearing of any objections of

Class Members to the proposed Settlement Agreement.




                                                  3
   Case: 1:18-cv-03673 Document #: 124 Filed: 05/04/21 Page 4 of 7 PageID #:1411




       VIII. APPOINTMENT OF CLAIMS ADMINISTRATOR AND SPECIAL
             MASTER

       A.      The Court will appoint a Claims Administrator mutually agreeable to the Parties

to serve as the Claims Administrator, whose duties are set forth in the Settlement Agreement.

       B.      The Court appoints Professor Lynn Cohn as Special Master to perform the duties

set forth in the Settlement Agreement and pursuant to Federal Rule of Civil Procedure 53. Any

Neutrals that may be retained by the Special Master to evaluate the claims of Settlement Class

Members shall similarly serve as appointments made pursuant to the Court’s authority under

Rule 53 of the Federal Rules of Civil Procedure.

       IX.     APPROVAL OF THE FORM AND MANNER OF DISTRIBUTING CLASS
               NOTICE

       A.      The Court approves the substance and form of the attached Notices of Class

Action, Proposed Settlement Agreement, and Settlement Fairness Hearing (“Notices”) as

reasonable, and adopts and incorporates them herein. The Court also approves the proposed plan

for distributing the Notices, which the Court finds is a reasonable method calculated to reach all

Class Members.

       B.      The Notices fairly, plainly, accurately, and reasonably inform Class Members and

potential Class Members of appropriate information about: (1) the nature of this litigation, the

Class, the identity of Class Counsel, and the essential terms of the Settlement Agreement,

including programmatic relief and the plan of allocating the Settlement Fund; (2) Class

Counsel’s forthcoming application for attorneys’ fees, the proposed Service Awards to the Class

Representatives and other payments that will be deducted from the Settlement Fund; (3) how to

participate in the Settlement; (4) this Court’s procedures for final approval of the Settlement




                                                 4
   Case: 1:18-cv-03673 Document #: 124 Filed: 05/04/21 Page 5 of 7 PageID #:1412




Agreement and Settlement, and Class Members’ right to appear if they desire; and (5) how to

challenge or opt out of the Settlement, if they wish to do so.

       C.      The Court finds and concludes that the proposed plan for distributing the Notices

will provide the best notice practicable, satisfies the notice requirements of Rule 23(e), and

satisfies all other legal and due process requirements.

       D.      Accordingly, the Court hereby ORDERS as follows:

               1.      The form of the Notices is approved;

               2.      The manner of distributing the Notices is approved;

               3.      Promptly following the entry of this Order, the Claims Administrator shall

                       prepare final versions of the Notices, incorporating into them the relevant

                       dates and deadlines set forth in this Order;

               4.      No later than three (3) days after the Preliminary Approval Date, Edward

                       Jones shall provide the Claims Administrator the names, relevant

                       personnel information, and last known addresses of Class Members and

                       potential Class Members in electronic format;

               5.      Prior to the mailing of the Notices, the Claims Administrator will update

                       any new address information for potential Class Members as may be

                       available;

               6.      No later than ten (10) days after the Preliminary Approval Date, the

                       Claims Administrator will mail the Notices to the last known address or

                       updated address, as appropriate, of each Class Member and potential Class

                       Member by first-class mail, postage prepaid; and




                                                 5
   Case: 1:18-cv-03673 Document #: 124 Filed: 05/04/21 Page 6 of 7 PageID #:1413




               7.     The Claims Administrator shall take all other actions in furtherance of

                      claims administration as specified in the Settlement Agreement.

       X.      REQUESTS FOR EXCLUSION

       The Notices accurately set forth the procedures Class Members must follow to exclude

themselves, or opt out, from the monetary benefits of the Settlement. Any request for exclusion

must follow the procedures in the Settlement Agreement and Notices and be postmarked no later

than thirty (30) days after the Notices are mailed to Class Members. Class Counsel shall file with

the Court all timely Opt-Out Requests.

       XI.     OBJECTIONS TO THE PROPOSED SETTLEMENT

       The Notices accurately set forth the procedures Class Members must follow to comment

on or object to the terms of the Settlement Agreement by filing the comment or objection with

the Court and serving copies on Class Counsel and Defendant’s Counsel. Any comment or

objection must follow the procedures in the Settlement Agreement and Notices and must be

postmarked within thirty (30) days after the Notices are mailed to Class Members. Class Counsel

will file with the Court all timely submitted and served objections with the Motion for Final

Approval.

       XII.    PROCEDURES FOR FINAL APPROVAL OF THE SETTLEMENT

       A.      Motion for Final Approval. The deadline for Class Counsel to file a motion for

final approval of the proposed class action settlement and to address any objections to the

Settlement Agreement, including Class Counsel’s motion for an award of attorneys’ fees and

costs is June 28, 2021.

       B.      Fairness Hearing. A hearing shall be held in Courtroom 1925, Everett McKinley

Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, IL, at 9:30 AM on July

                                                6
   Case: 1:18-cv-03673 Document #: 124 Filed: 05/04/21 Page 7 of 7 PageID #:1414




12, 2021 to consider motions for final approval of the proposed Settlement Agreement, Class

Counsel’s motion for an award of attorneys’ fees and costs, and any motion for Service Awards

to the Named Plaintiffs. The procedures for Class Members to comment on and/or object to the

Settlement Agreement and to appear at the Fairness Hearing are set forth in the Notices.

       XIII. CONFIDENTIALITY

       The Court enjoins disclosure to third parties of the documents and information discussed

or exchanged during the Parties’ confidential settlement negotiations and mediation.

       XIV. OTHER CASES ENJOINED

       A.      Pending Final Approval, the Court preliminarily enjoins each Class Member,

including any members who made an irrevocable election to opt out of the monetary relief

provisions of the Settlement, from commencing, prosecuting, or maintaining in any court or

forum other than this Court any claim, action, or other proceeding that challenges or seeks

review of or relief from any act of the Court in connection with this Action.

       B.      The Court enjoins Class Members from commencing, prosecuting, or maintaining

directly, representatively, or in any other capacity any Released Claim against any of the

Released Parties, unless and until such time as the Class Member makes an irrevocable election

to opt out of the monetary relief provision of the Settlement.



               SO ORDERED this 4th day of May 2021.




                                      Andrea R. Wood
                                      United States District Judge




                                                 7
